Title: To George Washington from John Jay, 22 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 22nd May 1779

I have the Honor of transmitting to you, herewith enclosed, Copies of three Letters respecting the Enemy’s Operations in Virginia—two from his Excellency Governor Henry of the 11th & 12th Inst.—& the other from Thompson Mason Esquire of the 17th Inst.
Last Night I received a Letter from James Calhoun enclosing a Virginia Gazette of the 15th Inst., and a deposition of Joseph White taken the 20th Inst., These Papers have not yet been communicated to Congress, but as the Intelligence they contain is interesting I transmit you a Copy of the last, & some Extracts of the first. I have the Honor to be with the greatest Respect & Esteem Your Excellency’s Most Obedient & Humble Servant
John Jay Presidt
